Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 1 of 27 PageID: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


JUNE WEISS, D.M.D., PA,

                                                      CASE NO.:
       Plaintiff,
v.                                                    JURY TRIAL DEMANDED

HARTFORD FINANCIAL SERVICES
GROUP, INC. D/B/A THE HARTFORD
and SENTINEL INSURANCE COMPANY,
LTD.,

       Defendants.


                                CLASS ACTION COMPLAINT

       Plaintiff June Weiss, D.M.D., PA (“Plaintiff”), individually and on behalf of all others

similarly situated, upon personal knowledge as to facts pertaining to itself and on information and

belief as to all other matters, by and through its undersigned counsel, brings this class action

complaint against defendants Hartford Financial Services Group, Inc. d/b/a/ The Hartford and

Sentinel Insurance Company, Ltd. (collectively “Defendants”).

                                PRELIMINARY STATEMENT

       Defendants’ insurance policy sold to and purchased by Plaintiff is a standard form business

policy of insurance for which the COVID-19 event is not excluded. Plaintiff in this case contends

for itself and the class described that (a) the policy language provides coverage for business income

losses arising out of a national and/or local total closure of business (as is present here) and (b)

Defendants could have, but did not, exclude coverage for a pandemic - a situation known by

Defendants to potentially occur (and previously occurred with the SARS outbreak of 2003).

Defendants’ policy of insurance is to be strictly construed against Defendants and construed, where
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 2 of 27 PageID: 2




reasonable, in favor of coverage.

                                    NATURE OF THE CASE

       1.      This action arises from the denial of commercial insurance benefits due and owing

to an insured that suffered significant business interruption and substantial losses as a result of the

COVID-19 pandemic.         Plaintiff contracted for and secured insurance that covered losses

sustained due to the interruption of business operations but, astonishingly, Defendants take the

position that the COVID-19 events – and the direct losses that were caused due to decisions by

governmental authorities and other public health officials as a result of the pandemic – are not

covered events entitling Plaintiff to coverage under the policies it paid for.

       2.      Plaintiff, based at 7216 Bergenline Avenue, North Bergen, NJ 07047, is a dental

office. Plaintiff purchased and renewed, and Defendants issued, Business Insurance Policies,

Policy No. 13 SBA IX6443, which are attached hereto as Exhibit A (the “2019 Policy”) and

Exhibit B (the “2020 Policy,” collectively the “Policies”).

       3.      The Policies are bilateral contracts. Plaintiff agreed to pay monthly premiums to

Defendants in exchange for Defendants’ promises to pay for certain losses.

       4.      Among other types of coverage, the Policies provide “Business Income and Extra

Expense Coverage” (hereinafter “Business Income Coverage”) which promises to pay for loss due

to the necessary suspension of operations at a location resulting from a covered cause of loss. The

Business Income Coverage further provides payment for extra expenses incurred during the

suspension of business activities from a covered cause of loss.

       5.      The Policies also provide “Civil Authority Coverage,” which promises to pay for

loss caused by necessary suspension of business operation caused by the action of a civil authority


                                                  2
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 3 of 27 PageID: 3




that prohibits access to a location.

        6.      The Policies further provide “Limited Fungi, Bacteria or Virus Coverage,” which

promises to pay for loss or damage caused by a virus up to $50,000.

        7.      Plaintiff duly complied with its obligations under the Policies and timely paid the

requisite premiums.

        8.      Beginning in March of 2020, Plaintiff was forced to suspend business operations

as a result of COVID-19, and due to subsequent actions of civil authorities in response to the

pandemic. The suspension of Plaintiff’s business caused Plaintiff to suffer significant losses and

incur significant damages.

        9.      Plaintiff provided Defendants a timely notice of claim for Plaintiff’s loses

stemming from COVID-19 on or about June 30, 2020 (the “Claim Notice,” see Exhibit C).

However, Defendants have failed and refused to honor their obligations under the Policies to cover

Plaintiff’s losses. In doing so, Defendants invoke and rely upon terms and conditions of the

Policies that do not refer or relate to the COVID-19 pandemic and do not exclude coverage for

Plaintiff’s claims.

        10.     Upon information and belief, Defendants have, on a widespread and uniform basis,

refused to compensate their insureds under their Business Income Coverage and Civil Authority

Coverage (collectively the “Declarations”) for losses incurred due to the COVID-19 pandemic, or

due to any orders by civil authorities requiring the suspension or curtailment of insureds’

businesses.

        11.     This is an action for breach of contract for Defendants’ failure to pay insurance

proceeds that were and are owing to Plaintiff by Defendants under the Policies, as well as by


                                                 3
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 4 of 27 PageID: 4




Defendants to the Class under the Declarations. This is also an action for declaratory judgment

under the Federal Declaratory Judgments Act, 28 U.S.C. §2201-2202 and Rule 57 of the Federal

Rules of Civil Procedure.

                                             PARTIES

         12.    Plaintiff is a dental office based at 7216 Bergenline Avenue, North Bergen, NJ

07047.

         13.    Defendant, Hartford Financial Services Group d/b/a The Hartford (hereinafter

“Hartford”), is a corporation organized under the laws of the State of Connecticut, with its principal

place of business located at 1 Hartford Plaza, Hartford, Connecticut 06155. Hartford owns

various subsidiaries that issue insurance, including but not limited to property and business

insurance.

         14.    Defendant, Sentinel Insurance Company, Ltd. (hereinafter referred together with

co-defendant Hartford as “Defendants”) is a limited corporation, organized under the laws of the

State of Connecticut, with its principal place of business located at 1 Hartford Plaza, Hartford,

Connecticut 06155.

         15.    Sentinel Insurance is a subsidiary of Hartford and is licensed and otherwise

qualified to issue insurance in the State of New Jersey, regularly engages in substantial business

activities in the State of New Jersey and derives substantial revenue from such business activities

in the State of New Jersey.

         16.    On August 27, 2020, Defendants denied Plaintiff’s insurance claim through a letter

on Hartford letterhead (the “Claim Rejection Letter”), see Exhibit D, signed by a representative

with a Hartford email address.


                                                  4
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 5 of 27 PageID: 5




                                  JURISDICTION AND VENUE

         17.    This Court has jurisdiction over this action under 28 U.S.C. § 1332(d)(2), the Class

Action Fairness Act of 2005 (“CAFA”), because the aggregate amount in controversy exceeds $5

million (exclusive of interest and costs), and at least one class member (as well as the Plaintiff

itself) is a citizen of a different state than that of Defendants; hence there is at least minimal

diversity between the parties. In addition, there are well over 100 class members in the expected

Class.

         18.    This Court also has jurisdiction over this action pursuant to 28 U.S.C. § l332(a)

because Plaintiff has a complete diversity of citizenship from Defendants (Plaintiff is a citizen of

New Jersey and Defendants are citizens of Connecticut), and the amount in controversy exceeds

$75,000.00.

         19.    The Court has personal jurisdiction over Defendants because Defendants engage in

substantial business activities, and derive substantial revenue from such business activities, in the

State of New Jersey.

         20.    Venue is proper in this District pursuant to 28 U.S.C. § 139l(b) because a substantial

portion of the acts giving rise to this action occurred in this District.

                                   FACTUAL BACKGROUND

         A.     The Pandemic

         21.    As a result of the global pandemic known as COVID-19, over 200,000 Americans

have died and countless other have suffered unimaginably.              Economically, Americans and

American businesses have sustained unprecedented losses.


                                                   5
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 6 of 27 PageID: 6




       22.     COVID-19 began in Wuhan, China, when medical personnel determined that

patients were experiencing severe, life-threatening symptoms including respiratory distress,

pneumonia and, in some cases, organ failure and death.

       23.     As more information was gathered about what came to be known as SARS-Cov-2,

epidemiologists determined that the illness experienced by residents of Wuhan was actually a

novel coronavirus similar structurally to the virus that caused SARS (a/k/a SARSr-CoV) in China

circa 2002-2004. Given that SARS was also a respiratory illness spread rapidly through contact

with infected respiratory droplets, fomites (objects that can carry live viral molecules) and other

means, and given that the virus was spread at high transmission rates (a/k/a “R0" or “r-naught”),

the virus garnered the attention of various global and domestic governmental and

intergovernmental entities including the World Health Organization (WHO) and the Centers for

Disease Control (CDC).      These entities, based on information gathered in Wuhan, China,

suspected that what was later known as SARS-Cov-2 or COVID-19 would be transmitted between

people much the same way SARS was transmitted in 2002-2004.

       24.     Given the potential lethality of the virus based on epidemiological research on

SARS, global and governmental entities began mounting a response. Unfortunately for the

United States, domestic response was markedly slower than other areas of the world, allowing for

domestic transmission of the virus to individuals in the United States.

       25.     The first confirmed case of COVID-19 in the United States (a/k/a U.S. Patient Zero)

was documented on January 20, 2020 in Washington State. The patient was a man who had

returned to the U.S. from Wuhan, China on January 15, 2020.

       26.     Soon after COVID-19 made its way to U.S. soil, additional cases were confirmed


                                                 6
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 7 of 27 PageID: 7




in the United States. Globally, virus numbers began to grow exponentially. Health authorities

in the United States feared that exponential growth of domestic cases would soon follow.

       27.     Globally, the percentage of COVID-19 cases that resulted in patient fatality (a/k/a

“case fatality ratio”) began to climb. Authorities postulated that growth of the case fatality ratio

was in part due to strained healthcare resources as case numbers increased.

       28.     Information evolved showing that COVID-19 produced severe complications in a

significant portion of cases, requiring the use of vital lifesaving equipment, such as ventilators,

and medical personnel trained to use the same. Scientists could not determine a clear global case

fatality ratio because fatality rates varied widely from country to country based on the magnitude

and impetus of each country’s response, as well as idiosyncratic factors.

       29.     Global health authorities began advising that the number of cases would soon

overwhelm strained medical resources.

       30.     In the United States, confirmed cases of COVID-19 began to grow exponentially

as feared by scientists and epidemiologists. With the growth in confirmed cases, case fatalities

increased. Information regarding the virus evolved daily. Authorities in the U.S. discovered that

the nation was ill-equipped to respond to the virus. National health authorities recognized the

grim reality that U.S. capacity to care for critically ill patients was woefully lacking and that

without significant, widespread action from all Americans, the healthcare system would soon be

overwhelmed by patients needing critical lifesaving equipment.

       31.     Such a scenario would lead to a rapid rise in the case fatality ratio, resulting in the

deaths of potentially millions of Americans.

       32.     In early March 2020, the federal government issued guidance through the CDC


                                                 7
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 8 of 27 PageID: 8




regarding gatherings of large people and other measures to slow the spread of COVID-19. The

guidance left binding executive action to the states to regulate how each state would respond to

the growing epidemic.

        33.     The guidance from the CDC, operating with a dearth of information regarding the

new deadly and fast-spreading virus, necessarily resorted to measures requiring “social distancing”

to reduce COVID-19 related fatalities. This “social distancing” response guidance necessitated

the closure of business, restrictions on gatherings of people, and the cooperation of Americans to

remain at home unless absolutely necessary. The CDC’s goal in issuing this guidance was to

reduce the spread of COVID-19 such that the healthcare system would not become overwhelmed

and patients could be adequately cared for, thereby reducing the overall case fatality ratio. This

has been commonly referred to as “flattening the curve.”

        34.     Were it not for social distancing measures, the number of Americans infected with

COVID-19 would continue to grow exponentially, quickly overwhelming the American healthcare

system’s capacity to care for patients. Without adequate care, both the gross number, as well as

the case fatality ratio, would grow significantly, resulting in untold loss of life.

        35.     Numerous private organizations, recognizing the need for swift action, responded

to CDC guidance on the reduction of the spread of COVID-19 by voluntarily closing their

businesses, cancelling events, and asking employees to remain home in advance of binding

executive action.

        36.     In turn, each state, through its governor and/or local authorities, issued executive

orders closing all but “essential” businesses, restricting travel and gatherings, closing various

business and social activities including trade shows and sporting events, closing parks and other


                                                   8
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 9 of 27 PageID: 9




recreation, and taking other measures to prevent the spread of COVID-19. While differing

governmental agencies exercised the oversight and implementation of these orders with regard to

particular industries, the effect of these orders was to universally close “non-essential” businesses

across the country.

       37.     On March 16, 2020, New Jersey Governor Philip D. Murphy signed Executive

Order #104, implementing a series of restrictions upon businesses and activities by the public in

the State of New Jersey’s efforts to curtail the spread of COVID-19. See Exhibit E. Executive

Order #104 was premised upon a series of findings, including that “social mitigation strategies for

combatting COVID-19 requires every effort to reduce the rate of community spread of the

disease.” Executive Order #104 went on to order the closure of schools throughout the State of

New Jersey, as well as to restrict gatherings of persons in New Jersey to no more than fifty people

and limit the operating hours of non-essential businesses across the State.

       38.     Just five days later on March 21, 2020 – as the spread of COVID-19 continued to

worsen in New Jersey – Governor Murphy signed Executive Order #107, requiring that “all New

Jersey residents shall remain home,” unless residents were engaging in extremely limited activities

such as procuring food or reporting to an employment role designated as essential in nature. See

Exhibit F. Executive Order #107 further required that “when in public, individuals must practice

social distancing and stay six feet apart, whenever practicable…”

       39.     Also on March 21, 2020, the New Jersey State Board of Dentistry issued a COVID-

19 Advisory for New Jersey Dental Professionals stating that “dentists should cancel or postpone

any elective procedure or “routine” service until at least April 20, 2020, to limit exposure to and

transmission of the virus and help preserve and extend the supply of personal protective


                                                 9
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 10 of 27 PageID: 10




equipment.” See Exhibit G (emphasis added).

       40.    As the spread of COVID-19 continued to increase in a staggering rate of new

infections, Governor Murphy signed Executive Order #109 on March 23, 2020, which put into

action the Governor’s plan to temporarily halt all elective surgeries and invasive medical

procedures across the State, “whether medical or dental.” See Exhibit H.

       41.    Advising New Jersey dental professionals as to how best to adhere to the above

governmental orders, the New Jersey Dental Association issued an advisory to dental practitioners

on April 15, 2020 titled “Date for Re-Opening of Dental Offices to Routine Care Postponed

Indefinitely as per Governor's Executive Order.”1 In pertinent part, this statement advised the

Garden State’s dentists that “since the ‘indefinite cancellation or postponement’ mandated in the

Executive Order [#109] has not been relaxed and based upon a continuing need to limit

containment of the virus, pending further direction from the Governor, dental offices should not

‘re-open’ on April 20…”

       42.    As a result of the swift, voluntary action of private organizations based on CDC

guidance, as well as later executive action, the spread of COVID-19 was temporarily limited.

However, as of the date of this Complaint, the number of cases, and the concomitant number of

deaths, has remained steady and potentially begun to rise, signaling the likelihood of a “second

wave” projected by medical experts.

       43.    Unfortunately, as a consequence of these life-saving measures, millions of

Americans have experienced severe economic loss and hardship. The unemployment rate has




1 See https://www.njda.org/covid-19-updates/economic-and-state-guidance/2020/04/15/alert.
(last accessed on 10/7/2020).
                                             10
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 11 of 27 PageID: 11




skyrocketed to levels not seen since the Great Depression.

       44.        Trillions of dollars of economic activity have been lost, and the losses continue to

mount daily.

       B.         Plaintiff’s Business and Operations and the Impact of COVID-19

       45.        Plaintiff is a small business that primarily renders routine, elective and otherwise

non-emergency dental services to patients.         Plaintiff has been operating since 1996 and has

grown into a successful business since that time.

       46.        As result of this wave of COVID-19 amidst the beginning of the pandemic, and due

to the actions taken by local authorities and public health officials to slow the spread of the disease

during that time, Plaintiff was forced to entirely halt its business activities until on or about May

26, 2020. Since then, patients have been permitted to return to Plaintiff’s office, but due to the

continuing pandemic business is down significantly.

       47.        Plaintiff derives its sole income from services provided to dental patients. The

inability to provide these services caused Plaintiff significant business losses, costs and damages.

       48.        Accordingly, Plaintiff provided its Claim Notice on June 30, 2020, stating that

Plaintiff’s business operation sustained lost profits, lost sales, damage to equipment from non-use,

additional expenses, mitigation costs including salaries, and other new fixed and variable expenses.

See Ex. C at 1.

       C.         The Policies

       49.        Plaintiff entered into a contract with Defendants governing the terms, conditions,

and obligations of the Policies. The entirety of the Policies, including all coverage Plaintiff

obtained, is described in full in the attached Exhibits A and B.


                                                   11
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 12 of 27 PageID: 12




         50.   Plaintiff timely paid all applicable premiums, and the 2019 Policy became effective

on April 12, 2019. The 2019 Policy was subsequently renewed by Plaintiff, and the 2020 Policy

took effect on April 12, 2020. The Policies have been active during all applicable periods and

remain active to date.

         51.   Plaintiff did not participate in the drafting or negotiation of the words used in the

Policies.

         52.   As the insured, Plaintiff had no leverage or bargaining power to alter or negotiate

the terms of the Policies.

         53.   The Policies provide, as part of the Business Income Coverage purchased by

Plaintiff, in part: “we will pay for the actual loss of business income you sustain due to the

necessary suspension of your ‘operations’ during the ‘period of restoration.’” Ex. A at 38; Ex. B

at 39.

         54.   The Policies’ Business Income Coverage also provides that “we will pay for

reasonable and necessary Extra Expense you incur during the ‘period of restoration’ that you

would not have incurred if there had been no direct physical loss or physical damage to property

at the ‘scheduled premises.’” Ex. A at 38; Ex. B at 39.

         55.   The Policies’ Business Income Coverage also provides, as part of the Extended

Business Income Coverage, that “if the necessary suspension of your ‘operations’ produces a

Business Income loss . . . payable under this policy, we will pay for the actual loss of Business

Income you incur . . . loss of Business Income must be caused by direct physical loss or physical

damage at the ‘scheduled premises’ caused by or resulting from a Covered Cause of Loss.” Ex.

A at 39, Ex. B at 40.


                                                12
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 13 of 27 PageID: 13




       56.     The Policies further provide, as part of the Civil Authority Coverage purchased by

Plaintiff, that Defendants will pay for “the actual loss of Business Income you sustain when access

to your ‘scheduled premises’ is specifically prohibited by order of a civil authority as the direct

result of a Covered Cause of Loss to property in the immediate area of your ‘scheduled premises.’”

Ex. A at 39; Ex. B at 40.

       57.     The COVID-19 pandemic caused direct physical loss of or damage to the Covered

Property under the Policies.

       58.     The COVID-19 pandemic renders the Covered Property unsafe, uninhabitable, or

otherwise unfit for its intended use, which constitutes direct physical loss.

       59.     Plaintiff’s loss of use of the Covered Property also constitutes direct physical loss.

       60.     Plaintiff’s Business Income Coverage within the Policies was triggered.

       61.     Plaintiff’s Policies do not contain any exclusion that would apply to allow

Defendants to deny coverage for losses caused by COVID-19 and related actions of civil

authorities taken in response to COVID-19.

       62.     In its Claim Rejection Letter (Ex. D) at page 3, Defendants cited the applicability

of a virus exclusion to the circumstances surrounding the Plaintiff’s losses:

       We will not pay for loss or damage caused directly or indirectly by any of the following.
       Such loss or damage is excluded regardless of any other cause or event that contributes
       concurrently or in any sequence to the loss:

               (1)     Presence, growth, proliferation, spread or any activity of "fungi", wet rot,
               dry rot, bacteria or virus.

       63.     This basis for the denial of Plaintiff’s insurance claim ignores Plaintiff’s own

assertions to Defendants that there was no evidence to suggest the presence of coronavirus at the

scheduled premises. Indeed, Plaintiff contends that losses occurred as the result of the global

                                                 13
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 14 of 27 PageID: 14




pandemic – and the governmental closure orders aimed at preventing the spread of COVID-19.

       64.     To the extent that Defendants do claim that viruses cannot cause physical loss of or

damage to property, this proposition is turned on its head by the very inclusion of a virus exclusion

within endorsements to the Plaintiff’s property coverage.

       65.     The insurance industry has recognized that the presence of virus or disease can

constitute physical loss of, or damage to, property since at least 2006. When preparing so-called

“virus” exclusions to be placed in some policies, but not others, the insurance industry drafting

arm, ISO, circulated a statement to state insurance regulators that included the following:

       Disease-causing agents may render a product impure (change its quality or substance), or
       enable the spread of disease by their presence on interior building surfaces or the surfaces
       of personal property. When disease-causing viral or bacterial contamination occurs,
       potential claims involve the cost of replacement of property (for example, the milk), cost
       of decontamination (for example, interior building surfaces), and business interruption
       (time element) losses. Although building and personal property could arguably become
       contaminated (often temporarily) by such viruses and bacteria, the nature of the property
       itself would have a bearing on whether there is actual property damage. An allegation of
       property damage may be a point of disagreement in a particular case.

       66.     Also in the Claim Rejection Letter, Defendants stunningly claimed that the

Policies’ exclusion for “Pollution” “could” operate to deny Plaintiff’s claims. See Ex. D at 2.

But the language of the Pollution exclusion clearly shows it does not apply:

       Pollution: We will not pay for loss or damage caused by or resulting from the discharge,
       dispersal, seepage, migration, release or escape of "pollutants and contaminants" unless the
       discharge, dispersal, seepage, migration, release or escape is itself caused by any of the
       "specified causes of loss." But if physical loss or physical damage by the "specified causes
       of loss" results, we will pay for the resulting physical loss or physical damage caused by
       the "specified cause of loss."

Id. “Pollutants and Contaminants” are defined as “any solid, liquid, gaseous or thermal irritant or

contaminant, including smoke, vapors, soot, fumes, acids, alkalis, chemicals and waste. Waste

includes materials to be recycled, reconditioned or reclaimed.” This exclusion clearly does not

                                                 14
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 15 of 27 PageID: 15




cover Plaintiff’s claims relating to the COVID-19 pandemic.

       67.     Plaintiff has sustained severe economic hardship as a result of the COVID-19

pandemic.

       68.     Due to the existence of COVID-19 and the related pandemic, and the actions of

governmental authorities and public health officials in the jurisdictions in which Plaintiff conducts

business, Plaintiff has lost the use of its insured property and the insured property does not function

as intended. As such, Plaintiff has sustained physical loss or damage due to the actions of private

actors and organizations responding to governmental guidance and/or orders of federal, state, and

local government prohibiting Plaintiff from carrying on its business.

       69.     Plaintiff sustained physical loss or damage from the loss of patients as a result of

closing Plaintiff’s business due to the actions of governmental entities and to the stay-at-home and

social distancing compliance required of the public by such entities.

       70.     Business income and extra expenses are defined in the Policies held by Plaintiff

and are covered property pursuant to the Policies. See Exs. A and B.

       71.     On information and belief, Defendants have engaged in the same misconduct,

alleged herein with respect to Plaintiff, in connection with claims submitted by numerous of

Defendants’ insureds who have suffered losses related to the pandemic and submitted claims which

were categorically denied.

       72.     Plaintiff’s claims and those of the proposed Class all arise from a single course of

conduct by Defendants: their systematic and blanket refusal to provide any coverage for business

losses related to the COVID-19 pandemic, and the suspension of business operations by civil

authorities in response to the pandemic.


                                                  15
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 16 of 27 PageID: 16




       73.     Defendants’ wrongful conduct alleged herein has caused significant damage, and if

left unchecked will continue to cause significant damage, to Plaintiff and the Class.

                                    CLASS ALLEGATIONS

       74.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23(b)(2), (b)(3)

and (c)(4) individually and on behalf of all others similarly situated.

       75.     Plaintiff seeks to represent nationwide classes defined as follows:

       •       All persons and entities that: (a) had Business Income Coverage under a property
               insurance policy issued by Defendants; (b) suffered a suspension of business related
               to COVID-19, at premises covered by their property insurance policy issued by
               Defendants; (c) suffered loss of business income and/or necessary extra expense;
               (d) made a claim under their property insurance policy issued by Defendants; and
               (e) were denied Business Income Coverage by Defendants for the suspension of
               business resulting from the presence or threat of COVID-19 (the “Business Income
               Coverage Breach Class”).

       •       All persons and entities that: (a) had Civil Authority Coverage under a property
               insurance policy issued by Defendants; (b) suffered loss of business income and/or
               necessary extra expense caused by action of a civil authority; (c) made a claim
               under their property insurance policy issued by Defendants; and (d) were denied
               Civil Authority Coverage by Defendants for the loss of business income and/or
               necessary extra expense caused by action of a civil authority (the “Civil Authority
               Coverage Breach Class”).

       •       All persons and entities that had Business Income Coverage under a property
               insurance policy issued by Defendants and suffered a suspension of business related
               to COVID-19 at premises covered by their property insurance policy issued by
               Defendants (the “Business Income Coverage Declaratory Judgment Class”).

       •       All persons and entities that had Civil Authority Coverage under a property
               insurance policy issued by Defendants and suffered loss of business income and/or
               necessary extra expense caused by action of a civil authority (the “Civil Authority
               Coverage Declaratory Judgment Class”).


       76.     In the alternative, Plaintiff also seeks to represent the following New Jersey

subclasses:


                                                  16
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 17 of 27 PageID: 17




       •       All persons and entities in New Jersey that: (a) had Business Income Coverage
               under a property insurance policy issued by Defendants; (b) suffered a suspension
               of business related to COVID-19, at premises covered by their property insurance
               policy issued by Defendants; (c) suffered loss of business income and/or necessary
               extra expense; (d) made a claim under their property insurance policy issued by
               Defendants; and (e) were denied Business Income Coverage by Defendants for the
               suspension of business resulting from the presence or threat of COVID-19 (the
               “New Jersey Business Income Coverage Breach Subclass”).

       •       All persons and entities in New Jersey that: (a) had Civil Authority Coverage under
               a property insurance policy issued by Defendants; (b) suffered loss of business
               income and/or necessary extra expense caused by action of a civil authority; (c)
               made a claim under their property insurance policy issued by Defendants; and (d)
               were denied Civil Authority Coverage by Defendants for the loss of business
               income and/or necessary extra expense caused by action of a civil authority (the
               “New Jersey Civil Authority Coverage Breach Subclass”).

       •       All persons and entities in New Jersey that had Business Income Coverage under a
               property insurance policy issued by Defendants and suffered a suspension of
               business related to COVID-19 at premises covered by their property insurance
               policy issued by Defendants (the “New Jersey Business Income Coverage
               Declaratory Judgment Subclass”).

       •       All persons and entities in New Jersey that had Civil Authority Coverage under a
               property insurance policy issued by Defendants and suffered loss of business
               income and/or necessary extra expense caused by action of a civil authority (the
               “New Jersey Civil Authority Coverage Declaratory Judgment Subclass”).


The above nationwide classes and New Jersey subclasses are collectively referred to as the

“Class” or the “Classes.” Excluded from the Class are: (i) Defendants and their officers and

directors, agents, affiliates and subsidiaries; (ii) all Class members that timely and validly request

exclusion from the Class; and (iii) the Judge presiding over this action. Plaintiff reserves the

right to revise the definitions of the Classes based upon newly available information, including

information obtained through discovery, or as otherwise may be appropriate.

       77.     Certification of Plaintiff’s claims for class-wide treatment is appropriate because

Plaintiff can prove the elements of its claims on a class-wide basis using the same evidence as
                                                  17
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 18 of 27 PageID: 18




would be used to prove those elements in individual actions alleging the same claims.

        78.     The members of each of the Classes are so numerous that joinder of the members

of each of the Classes would be impracticable.

        79.     Common questions of law and fact exist as to all Class members and predominate

over questions affecting only individual Class members. Such common questions of law or fact

include, inter alia:

        a.      Whether Defendants engaged in the conduct alleged;

        b.      Whether Defendants’ Business Income Coverage applies to a suspension
                of business caused by COVID-19 and/or related actions of civil authorities
                taken in response to the presence or threat of COVID-19;

        c.      Whether Defendants’ Civil Authority Coverage applies to loss of business
                income caused by the orders of local, municipal, city, county, and/or state
                or national governmental entities requiring the suspension of business
                during the outbreak of COVID-19 in the United States;

        d.      Whether Plaintiff and the Class are entitled to a declaratory judgment as
                to the meaning of their Policies;

        e.      Whether Defendants have breached their contracts of insurance through a
                blanket denial of all claims based on business interruption, income loss or
                closures related to COVID-19; and

        f.      Whether Plaintiff and the Class members have been damaged and, if so,
                the measure of such damages.

        80.     Plaintiff’s claims are typical of the other Class members’ claims because Plaintiff

and the other Class members are all similarly affected by Defendants’ refusal to pay under their

Business Income and Civil Authority Coverages. Plaintiff’s claims are based upon the same legal

theories as those of the other Class members. Plaintiff and the Class members were injured

through the substantially uniform misconduct of Defendants as described above. Plaintiff is

advancing the same claims and legal theories on behalf of itself and all Class members.

                                                 18
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 19 of 27 PageID: 19




         81.   Plaintiff is an adequate Class representative because its interests do not conflict

with the interests of the other Class members it seeks to represent; it has retained counsel

competent and experienced in complex commercial and class action litigation; and Plaintiff intends

to prosecute this action vigorously. The interests of the Class members will be fairly and

adequately protected by Plaintiff and its counsel.

         82.   A class action is also warranted under Fed. R. Civ. P. 23(b)(2) because Defendants

have acted or refused to act on grounds generally applicable to Plaintiff and the other Class

members, thereby making appropriate final injunctive relief and declaratory relief, as described

below, with respect to the Class members.

         83.   A class action is superior to any other available means for the fair and efficient

adjudication of this controversy, and no unusual difficulties are likely to be encountered in the

management of this class action. The damages or other detriment suffered by Plaintiff and the

Class members are relatively small compared to the burden and expense that would be required to

individually litigate their claims against Defendants, so it would be impracticable for Class

members to individually seek redress for Defendants’ wrongful conduct. Even if Class members

could afford individual litigation, the court system should not be required to undertake such an

unnecessary burden. Individualized litigation would also create a potential for inconsistent or

contradictory judgments and increase the delay and expense to all parties and the court system.

By contrast, the class action device presents far fewer management difficulties and provides the

benefits of a single adjudication, economies of scale, and comprehensive supervision by a single

court.

                                     CAUSES OF ACTION


                                                19
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 20 of 27 PageID: 20




                                        COUNT I
          DECLARATORY JUDGMENT - BUSINESS INCOME COVERAGE
   (On Behalf of Business Income Coverage Declaratory Judgment Class or, in the alternative,
           New Jersey Business Income Coverage Declaratory Judgment Subclass)

        84.     Plaintiff incorporates by reference all allegations set forth in paragraphs 1-83 as if

fully set forth herein.

        85.     Plaintiff’s Policies, as well as those of other Business Income Coverage Declaratory

Judgment Class members, are contracts under which Defendants were paid premiums in exchange

for Defendants’ promise to pay Plaintiff and other Business Income Coverage Declaratory

Judgment Class members’ losses for claims covered by the Policies.

        86.     Plaintiff and the other Business Income Coverage Declaratory Judgment Class

members have complied with all applicable provisions of the Policies and/or those provisions have

been waived by Defendants, or Defendants are estopped from asserting them, and yet Defendants

have abrogated their insurance coverage obligations pursuant to the Policies’ clear and

unambiguous terms and have wrongfully and illegally refused to provide coverage to which

Plaintiff and the other Business Income Coverage Declaratory Judgment Class members are

entitled.

        87.     Defendants have denied claims related to COVID-19 on a uniform and class wide

basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Business Income Coverage Declaratory

Judgment Class have filed a claim.

        88.     As described herein, an actual case or controversy exists regarding Plaintiff and the

other Business Income Coverage Declaratory Judgment Class members’ rights and Defendants’

obligations under the Policies to reimburse Plaintiff for business losses incurred by Plaintiff and

                                                 20
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 21 of 27 PageID: 21




the other Business Income Declaratory Judgment Class members in connection with suspension

of their businesses stemming from the COVID-19 pandemic.

        89.     Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Business Income Declaratory

Judgment Class members seek a declaratory judgment from this Court declaring that Plaintiff’s

and the other Business Income Coverage Declaratory Judgment Class members’ business income

losses and extra expenses incurred in connection with the impairment and/or obstruction of

business stemming from the COVID-19 pandemic are insured losses under their Policies.

                                        COUNT II
         DECLARATORY JUDGMENT - CIVIL AUTHORITY COVERAGE
   (On Behalf of Civil Authority Coverage Declaratory Judgment Class or, in the alternative,
           New Jersey Civil Authority Declaratory Judgment Coverage Subclass)

        90.     Plaintiff incorporates by reference all allegations set forth in paragraphs 1-83 as if

fully set forth herein.

        91.     Plaintiff’s Policies, as well as those of other Civil Authority Coverage Declaratory

Judgment Class members, are contracts under which Defendants were paid premiums in exchange

for Defendants’ promise to pay Plaintiff and other Civil Authority Coverage Declaratory Judgment

Class members’ losses for claims covered by the Policies.

        92.     Plaintiff and the other Civil Authority Coverage Declaratory Judgment Class

members have complied with all applicable provisions of the Policies and/or those provisions have

been waived by Defendants, or Defendants are estopped from asserting them, and yet Defendants

have abrogated their insurance coverage obligations pursuant to the Policies’ clear and

unambiguous terms and have wrongfully and illegally refused to provide coverage to which

Plaintiff and the other Civil Authority Coverage Declaratory Judgment Class members are entitled.

        93.     Defendants have denied claims related to COVID-19 on a uniform and class wide

                                                 21
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 22 of 27 PageID: 22




basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Civil Authority Coverage Declaratory Judgment

Class have filed a claim.

        94.     As described herein, an actual case or controversy exists regarding Plaintiff and the

other Civil Authority Coverage Declaratory Judgment Class members’ rights and Defendants’

obligations under the Policies to reimburse Plaintiff for business losses and necessary extra

expenses incurred by Plaintiff and the other Civil Authority Declaratory Judgment Class members

caused by the orders of local, municipal, city, county, and/or state or national governmental entities

requiring the suspension of business during the outbreak of COVID-19 in the United States.

        95.     Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Civil Authority Declaratory

Judgment Class members seek a declaratory judgment from this Court declaring that Plaintiff’s

and the other Civil Authority Coverage Declaratory Judgment Class members’ business income

losses and extra expenses caused by the orders of local, municipal, city, county, and/or state or

national governmental entities requiring the suspension of business during the outbreak of

COVID-19 in the United States are insured losses under their Policies.

                                         COUNT III
              BREACH OF CONTRACT - BUSINESS INCOME COVERAGE
           (On Behalf of Business Income Coverage Breach Class or, in the alternative,
                   New Jersey Business Income Coverage Breach Subclass)

        96.     Plaintiff incorporates by reference all allegations set forth in paragraphs 1-83 as if

fully set forth herein.

        97.     Plaintiff’s Policies, as well as those of other Business Income Coverage Breach

Class members, are contracts under which Defendants were paid premiums in exchange for

Defendants’ promise to pay Plaintiff and other Business Income Coverage Breach Class members’

                                                 22
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 23 of 27 PageID: 23




losses for claims covered by the Policies.

       98.     In the Policies’ Business Income Coverage declaration, Defendants agreed to pay

for any actual loss of business income and necessary extra expense sustained due to the necessary

suspension of operations at a location if access to such location is impaired or obstructed.

       99.     During the period of the Policies, Plaintiff sustained direct physical loss to covered

property and other losses, costs and damages resulting from the suspension of business operations

due to the impairment and/or obstruction of the business by acts and decisions of governmental

authorities and public health officials as a result of the COVID-19 pandemic. Losses caused by

COVID-19 thus triggered the Business Income Coverage provision of Plaintiff’s and the other

Business Income Coverage Breach Class members’ Policies.

       100.    Plaintiff and the other Business Income Coverage Breach Class members have

complied with all conditions precedent and applicable provisions of the Policies (including

providing notification to Defendants of Plaintiff’s losses) and/or those provisions have been

waived by Defendants, or Defendants are estopped from asserting them, and yet Defendants have

abrogated their insurance coverage obligations pursuant to the Policies’ clear and unambiguous

terms and have wrongfully and illegally refused to provide coverage to which Plaintiff and the

other Business Income Coverage Breach Class members are entitled.

       101.    By denying coverage for any business income losses and extra expenses incurred

by Plaintiff and the other Business Income Coverage Breach Class members in connection with

the COVID-19 pandemic, Defendants have breached their coverage obligations under the Policies.

       102.    Defendants’ failure to pay for the covered losses of Plaintiff and the Business

Income Coverage Breach Class members is a material breach of the Policies.


                                                23
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 24 of 27 PageID: 24




        103.    As a result of Defendants’ material breach of the Policies contract, Plaintiff and the

other Business Income Coverage Breach Class members have sustained substantial damages for

which Defendants are liable, in an amount to be established at trial.

                                           COUNT IV
              BREACH OF CONTRACT - CIVIL AUTHORITY COVERAGE
            (On Behalf of Civil Authority Coverage Breach Class or, in the alternative,
                    New Jersey Civil Authority Coverage Breach Subclass)

        104.    Plaintiff incorporates by reference all allegations set forth in paragraphs 1-83 as if

fully set forth herein.

        105.    Plaintiff’s Policies, as well as those of other Civil Authority Coverage Breach Class

members, are contracts under which Defendants were paid premiums in exchange for Defendants’

promise to pay Plaintiff and other Civil Authority Coverage Breach Class members’ losses for

claims covered by the Policies.

        106.    In the Policies’ Civil Authority Coverage declaration, Defendants agreed to pay for

business losses and necessary extra expenses incurred by Plaintiff and the other Civil Authority

Breach Class members caused by the orders of local, municipal, city, county, and/or state or

national governmental entities requiring the suspension of business during the outbreak of

COVID-19 in the United States.

        107.    During the period of the Policies, Plaintiff sustained direct physical loss to covered

property and other losses, costs and damages caused by the orders of local, municipal, city, county,

and/or state or national governmental entities requiring the suspension of business during the

outbreak of COVID-19 in the United States. Losses caused by COVID-19 thus triggered the Civil

Authority Coverage provision of Plaintiff’s and the other Civil Authority Coverage Breach Class

members’ Policies.

                                                 24
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 25 of 27 PageID: 25




       108.    Plaintiff and the other Civil Authority Coverage Breach Class members have

complied with all conditions precedent and applicable provisions of the Policies (including

providing notification to Defendants of Plaintiff’s losses) and/or those provisions have been

waived by Defendants, or Defendants are estopped from asserting them, and yet Defendants have

abrogated their insurance coverage obligations pursuant to the Policies’ clear and unambiguous

terms and have wrongfully and illegally refused to provide coverage to which Plaintiff and the

other Civil Authority Coverage Breach Class members are entitled.

       109.    By denying coverage for any business income losses and extra expenses incurred

by Plaintiff and the other Civil Authority Coverage Breach Class members caused by the orders

of local, municipal, city, county, and/or state or national governmental entities requiring the

suspension of business during the outbreak of COVID-19 in the United States, Defendants have

breached their coverage obligations under the Policies.

       110.    Defendants’ failure to pay for the covered losses of Plaintiff and the Civil Authority

Coverage Breach Class members is a material breach of the Policies.

       111.    As a result of Defendants’ material breach of the Policies’ contract, Plaintiff and

the other Civil Authority Coverage Breach Class members have sustained substantial damages for

which Defendants are liable, in an amount to be established at trial.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the other Class members,

respectfully requests that the Court enter judgment in its favor and against Defendants as

follows:

       a.      Entering an order certifying the proposed nationwide classes, designating Plaintiff
               as Class Representative, and appointing Plaintiff’s attorneys as Counsel for the

                                                25
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 26 of 27 PageID: 26




                Classes;

        b.      Entering declaratory judgments on Counts I-II in favor of Plaintiff and the members
                of the Business Income Coverage Declaratory Judgment Class and Civil Authority
                Coverage Declaratory Judgment Class providing that:

                i.      Business Income Coverage and Civil Authority Coverage losses stemming
                        from the COVID-19 pandemic are insured losses under the Policies; and

                ii.     Defendants are obligated to pay for the Classes’ Business Income Coverage
                        and Civil Authority Coverage losses incurred and to be incurred related to
                        COVID-19.

        c.      Entering judgment on counts III-IV in favor of Plaintiff and the Business Income
                Coverage Breach Class and Civil Authority Coverage Breach Class, and awarding
                damages for breach of contract in an amount to be determined at trial;

        d.      Ordering Defendants to pay pre- and post-judgment interest on any amounts
                awarded;

        e.      Ordering Defendants to pay attorneys’ fees and costs of suit; and

        f.      Ordering any further relief the Court deems necessary and proper.

                                  JURY TRIAL DEMANDED

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff requests a trial by

jury on all issues so triable.

Dated: October 14, 2020

                                      CALCATERRA POLLACK LLP

                                      _/s/ Janine L. Pollack_________________________
                                      Janine L. Pollack
                                      Michael Liskow
                                      Justin Teres
                                      CALCATERRA POLLACK LLP
                                      1140 Avenue of the Americas, 9th Floor
                                      New York, NY 10036-5803
                                      Tel.: (212) 969-7811
                                      Fax: (332) 206-2073
                                      Email: jpollack@calcaterrapollack.com

                                                 26
Case 2:20-cv-14420-CCC-ESK Document 1 Filed 10/14/20 Page 27 of 27 PageID: 27




                             Email: mliskow@calcaterrapollack.com
                             Email: jteres@calcaterrapollack.com

                             Counsel for Plaintiff and the Proposed Class




                                      27
